DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 6,963,751 B1 to Kordsmeyer et al. (hereinafter “Kordsmeyer”) discloses transmitting service data in telecommunication systems with wireless telecommunication based on a predefined radio interface protocol between telecommunication devices, especially voice data and/or packet data in DECT systems, with enhanced utilization of the bandwidth of the telecommunication system and at a greater transmission rate, service data units to be transmitted are transported by radio cascaded (a cascade arrangement) in protocol data units adapted to the radio interface protocol. The protocol data units in each case contain as many information fields; configured especially as length indicators for specifying the respective service data length; as there are service data units or fragments of service data units contained in the respective protocol data unit. In addition, each information field contains an extension (a reference) in the form of a concatenated list whether further service data units or further fragments of service data units follow in the respective protocol data unit. US 2004/0027999 A1 to Casaccia et al. (hereinafter “Casaccia”) discloses techniques for transmitting and receiving segmented broadcast messages to improve performance. At a transmitter, a broadcast message to be transmitted over a wireless channel is partitioned into a number of segments and a header is formed for each segment. Each segment header may include (1) a sequence number, (2) a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner




/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476